Title: To Thomas Jefferson from Joseph Fenwick, 16 July 1792
From: Fenwick, Joseph
To: Jefferson, Thomas


Bordeaux, 16 July 1792. He encloses a list of American vessels entered and cleared from this port for the last six months. The account of merchandise loaded aboard these vessels is inexact. The political situation in France is now pretty quiet, but the country’s enemies seem to increase daily and it is impossible to foresee when peace will be restored. He has been unable to fix agents at Bayonne, Isle de Rhé, or La Rochelle. Morris has promised to obtain government approval for these agents, without which the municipalities will not recognize them, but prospects for this are uncertain. The consul at Nantes has resigned and must be replaced soon to deal with efforts to bring tobacco and oils into France in English vessels. He has received from Knox the law regulating consular functions and fees and awaits TJ’s general instructions thereon. It is not known if the assembly will approve a proposed “change in the Tobacco System Established by their predecessors and to admit Tobacco of all countries and in all vessels subject to a duty of 15₶ ⅌ Ct: in American vessels coming direct from America 12₶, and in french vessels coming direct from the country of the Growth of Tobacco 10₶.”
